         Case 3:20-cv-00806-EMC Document 45 Filed 08/25/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone: 858.720.8900
   Facsimile: 858.509.3691
 6 E mail       spetersen@sheppardmullin.com
                       lyun@sheppardmullin.com
 7                     slee@sheppardmullin.com
 8 Attorneys for Defendant
   SQUARE, INC.
 9
10                               UNITED STATES DISTRICT COURT
11        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13 MISHARI ALEISA and NICOLE                       Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on
14 behalf of all others similarly situated,        CLASS ACTION
15                     Plaintiffs,                 STIPULATION FOR LEAVE TO
                                                   FILE AN AMENDED ANSWER
16            v.
17 SQUARE, INC., a Delaware
   corporation,                                    Hon. Edward M. Chen
18                                                 Courtroom 5 – 17th Floor
                Defendant.
19
20
21
22
23
24
25
26
27
28
                                                                       Case No. 3:20-cv-00806-EMC
     SMRH:4833-6552-7496.2                 STIPULATION FOR LEAVE TO FILE AN AMENDED ANSWER
         Case 3:20-cv-00806-EMC Document 45 Filed 08/25/20 Page 2 of 3




 1            Plaintiffs Mishari Aleisa and Nicole Belluomini (collectively, “Plaintiffs”)
 2 and Defendant Square, Inc. (“Square”) stipulate to allow Square leave to file an
 3 Amended Answer to the Complaint.
 4            In response to the Complaint, Square has filed a motion to dismiss Plaintiff
 5 Belluomini’s claims (Dkt. 33) and an Answer to Plaintiff Aleisa’s claims (Dkt. 32).
 6 Square has also filed motions to stay this action. (Dkt. 25 and Dkt. 42.) The Court
 7 has not yet ruled on the motion to dismiss or the motions to stay, and as of the date
 8 of this stipulation, briefing on those motions is not yet complete.
 9            As for the Answer, Plaintiffs indicated that they wish to file a motion to
10 dismiss or strike, or for judgment on the pleadings, on the grounds that the Answer
11 is deficient in part because it fails to allege facts sufficient to support the affirmative
12 defenses or asserts improper defenses. The parties have met and conferred and
13 Square has agreed to file an Amended Answer in the form attached as Exhibit A.
14 Plaintiffs reserve any right to challenge the Amended Answer.
15            The parties stipulate to allow the filing of the Amended Answer and request
16 that the Court enter the proposed order allowing the filing of the Amended Answer.
17            IT IS SO STIPULATED.
18
19 Dated: August 25, 2020
20                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
21
22
                                     By                    /s/Lisa S. Yun
23                                                     SHANNON Z. PETERSEN
24                                                         LISA S. YUN
                                                           SIEUN J. LEE
25
26                                                       Attorneys for Defendant
                                                             SQUARE, INC.
27
28

                                                 -2-                    Case No. 3:20-cv-00806-EMC
     SMRH:4833-6552-7496.2                  STIPULATION FOR LEAVE TO FILE AN AMENDED ANSWER
         Case 3:20-cv-00806-EMC Document 45 Filed 08/25/20 Page 3 of 3




 1 Dated: August 25, 2020
 2                                     KAZEROUNI LAW GROUP, APC
 3
 4
                                       By                   /s/Yana Hart
 5                                                  SEYED ABBAS KAZEROUNIAN
 6                                                         YANA HART
 7                                                       Attorneys for Plaintiffs
 8                                                   MISHARI ALEISA and NICOLE
                                                             BELLUOMINI
 9
10
11                              SIGNATURE AUTHORIZATION
12
              Pursuant to Local Rule 5-1(i), I hereby certify that the contents of this document
13
     is acceptable to the counsel signing above and that I have obtained counsel’s
14
     authorization to affix her electronic signature to this document.
15
16
17 Dated: August 25, 2020
18                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19
20                                   By                     /s/Lisa S. Yun
21                                                      SHANNON Z. PETERSEN
                                                            LISA S. YUN
22
                                                            SIEUN J. LEE
23
                                                          Attorneys for Defendant
24
                                                              SQUARE, INC.
25
26
27
28

                                                 -3-                    Case No. 3:20-cv-00806-EMC
     SMRH:4833-6552-7496.2                  STIPULATION FOR LEAVE TO FILE AN AMENDED ANSWER
